INVERTED BALLOON SYSTEM AND INFLATION MANAGEMENT SYSTEM

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Applicant’s request for reconsideration filed December 1, 2020, was received.  Claims 1, 7-8, 10-11, and 14-16 were amended.  Claims 5-6 and 9 were canceled.  A terminal disclaimer was filed.
The text of those sections of Title 35, U.S. Code, not included in this action can be found in the Office action issued October 6, 2020.

Double Patenting
The terminal disclaimer filed on December 1, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,455,315 and 9,843,854 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The double patenting rejections are therefore withdrawn.

Claim Objections
The objections to claims 8 and 10 are withdrawn because the claims have been amended to correct informalities.

Claim 18 is objected to because of the following informalities:  In claim 18, line 1, “first elongation” should be –first elongation value–.  Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 10-13 have been amended to correct indefinite subject matter identified in the Office action issued October 6, 2020.  However, new rejections are made under 35 U.S.C. 112 due to the claim amendments, as described below.

Claims 1-4, 7-8, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the earphone" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Further, due both to the similarity of this term to the previously recited “eartip” and to the recitation in line 9 of “an earphone” as though this term were being introduced for the first time, it is unclear whether it was Applicant’s intent for the recitation in lines 3-4 to be associated with the previously recited “eartip” or with the “earphone” of line 9.
In claim 1, line 9, “an earphone” is indefinite because it is unclear whether or not this refers to the same earphone recited in claim 1, lines 3-4.
Claims 2-4, 7-8, and 10-18 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
In claim 7, lines 1-2, the recitation that “the first acoustic channel is coupled to the speaker in the earphone” is found indefinite because it appears inconsistent with the recitation in claim 1 that it is the second acoustic channel is configured to be coupled to the speaker.
In claim 8, lines 1-2, the recitation that “the second acoustic channel is coupled to the microphone in the earphone” is found indefinite because it appears inconsistent with the recitation in claim 1 that it is the first acoustic channel is configured to be coupled to the microphone.

Claim Rejections—35 USC §102
The rejections under pre-AIA  35 U.S.C. 102(b) of claims 1-2 as being anticipated by Baylor (US 4,029,083) are withdrawn because independent claim 1 has been amended.

Claim Rejections—35 USC §103
The rejections under pre-AIA  35 U.S.C. 103(a) of claims 3-14 as being unpatentable over Baylor as in view of Akiyama (US 4,133,984) are withdrawn because independent claim 1 has been amended.

Allowable Subject Matter
Claims 1-4, 7-8, and 10-18 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be 

Response to Arguments
Applicant’s arguments filed December 1, 2020, with respect to claims 1-4, 7-8, and 10-18 have been fully considered and are persuasive.  The art rejections of these claims have been withdrawn.  However, the claims require clarification to overcome the objections and the rejections under 35 U.S.C. 112 as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745